Citation Nr: 0732660	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  03-19 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for a claimed right 
knee and leg disorder.  

2.  Entitlement to service connection for a claimed left knee 
and leg disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The veteran had active military service from July 1968 to 
December 1970.  

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from an RO rating decision in 
January 2002 that denied service connection for a right knee 
and leg condition.  

Also on appeal is a June 2002 RO rating decision that 
continued the denial of service connection for a right knee 
and leg condition and also denied service connection for a 
left knee and leg condition, claimed as secondary to the 
right knee and leg condition .  

The Board remanded these issues to the RO for further 
development of the record in May 2004.  

In March 2006, the Board issued a decision denying the claims 
of service connection.  The veteran thereupon submitted an 
appeal to the United States Court of Appeals for Veterans 
Claims (Court).  

In May 2007, the Court issued an order granting a Joint 
Motion of the parties to vacate the Board's decision, based 
on the Court's determination that VA had not fully complied 
with the duties to notify and assist.  The Court's order 
remanded the case back to the Board for further development 
in compliance with the Joint Motion.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  




REMAND

The Court remanded the case for further development because 
the Court was not persuaded that VA had fulfilled its duty to 
assist the veteran in developing his claim.  

The Court specifically noted that there is no evidence that 
VA attempted to obtain the medical records relied upon by the 
Railroad Retirement Board in granting the veteran disability 
benefits, as reflected in a June 2000 letter.  The Court 
noted that the June 2000 letter by the Railroad Retirement 
Board cites an examination conducted by Dr. PK in May 2000 
that may be relevant to the issues on appeal.  

The jurisdiction previously conferred upon the Board by 38 
C.F.R. § 19.9 (2002) to develop evidence, and then to 
adjudicate claims based on that evidence not previously 
reviewed by the RO, has been invalidated.  Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir.2003); see also 38 C.F.R. § 19.37.  Accordingly, the 
Board finds that the claim must be remanded to the RO for the 
development action directed by the Court.  

The RO should also invite the veteran to submit all evidence 
in his possession that is not already of record relating to 
the question of entitlement to service connection for right 
and left leg disabilities.  

Notice to the appellant should meet the requirements of the 
recent decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the appellant 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).  

The actions identified herein are consistent with the duties 
imposed by VCAA; however, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, these matters are REMANDED to the RO for the 
following action:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that he provide sufficient information, 
and if necessary authorization, to enable 
the RO to obtain any additional pertinent 
evidence not currently of record that 
pertains to the issue of entitlement to 
service connection for the claimed right 
and/or left leg and knee disabilities.  

The RO's letter should invite the 
appellant to
furnish all evidence in his possession, 
and identify
what evidence is ultimately his 
responsibility to obtain.  The RO should 
ensure that its letter meets the 
requirements of the recent decision in 
Dingess/Hartman v. Nicholson, cited to 
above, as appropriate.  

The RO's letter should clearly explain to 
the appellant that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

The RO should specifically request the 
veteran's cooperation and authorization 
to obtain records held by the Railroad 
Retirement Board and any office records 
held by Dr. PK.  
 
2.  If the veteran responds, the RO 
should assist him
in obtaining any additional evidence 
identified by him, following the current 
procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  

If any records sought are not obtained, 
the RO should notify the appellant and 
his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe the 
further action to be taken.  

3.  When the actions requested above 
have been completed, the RO should 
readjudicate the issue of 
entitlement to service connection for 
claimed right and left knee and leg 
disabilities.  

If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the RO should furnish to the appellant 
and his representative a Supplemental 
Statement of the Case (SSOC) and afford 
them an opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West 2002 & Supp. 2007).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


